Citation Nr: 1744779	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  13-21 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a right leg condition.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for traumatic brain injury (TBI).

3.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for tinea cruria.

4.  Entitlement to an initial compensable rating for a low back strain.

5.  Whether the reduction of the evaluation for left shoulder tendonitis from 10 percent to zero, effective April 10, 2010, was proper. 

6.  Entitlement to an increase disability rating in excess of 10 percent for left shoulder tendonitis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.I. Tissera, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2001 to November 2004 and November 2006 to May 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In June 2010, the RO granted service connection for a noncompensable low back strain disability, reduced the disability rating on a service-connected left shoulder tendonitis disability from 10 percent to 0 percent, and denied service connection for a right leg condition, tinea cruria, and TBI.


FINDINGS OF FACT

1.  In a March 2009 rating decision, service connections for a right leg condition, TBI, and tinea cruria were denied by the RO; the Veteran did not appeal the decision.

2.  The evidence added to the record subsequent to the March 2009 rating decision is cumulative of the evidence previously of record; or it does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for a right leg condition. 

3.  The evidence added to the record subsequent to the March 2009 rating decision is cumulative of the evidence previously of record; or it does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for TBI.

4.  The evidence added to the record subsequent to the March 2009 rating decision is cumulative of the evidence previously of record; or it does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for tinea cruria.

5.  Prior to the June 2010 rating decision that reduced the Veteran's rating from 10 percent to 0 percent disabling for his service-connected left shoulder tendonitis, the RO never informed the Veteran of the proposed reduction.

6.  Procedural requirements regarding the reduction of disability ratings were properly followed because the lower evaluation did not result in a reduction or discontinuance of compensation payment; however, the reduction itself was improper.

7.  During the period on appeal, the left shoulder tendonitis manifested with noncompensable limitation of motion (LOM) with painful motion.


CONCLUSIONS OF LAW

1.  The March 2009 rating decision which denied service connection for a right leg condition, TBI, and tinea cruria is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104 (a), 3.160(d), 20.302, 20.1103 (2016).

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a right leg condition.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  New and material evidence has not been received to reopen the claim of entitlement to service connection for TBI.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

4.  New and material evidence has not been received to reopen the claim of entitlement to service connection for tinea cruria.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

5.  The criteria for an initial compensable rating for low back strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.21, 4.71a, Diagnostic Code (DC) 5237 (2016).

6.  The reduction of the rating for the Veteran's service-connected left shoulder tendonitis from 10 percent to 0 percent, effective April 10, 2010, is void ab initio.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.105 (2016).

7.  The criteria for an increased rating in excess of 10 percent for left shoulder tendonitis have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.21, 4.40, 4.45, 4.71a, DC 5202, 5024 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

The duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

In cases where the Veteran's service treatment records are, through no fault of his own, unavailable, a heightened duty exists to assist the Veteran in the development of the case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Layno v. Brown, 6 Vet. App. 465 (1994) (where the Veteran's service treatment records have been destroyed or lost, there is a duty to advise the Veteran to obtain other forms of evidence).  When service records are lost or missing or destroyed, in conjunction with a heightened duty to assist, VA must inform the Veteran that he can submit "alternative" sources in place of his missing service records.  Washington v. Nicholson, 19 Vet. App. 362 (2005); Dixon v. Derwinski, 3 Vet. App. 261 (1992).  Examples of such alternate evidence include the VA military files, statements from service medical personnel, "buddy" certificates or affidavits, state or local accident and police reports, employment physical examination reports, medical evidence from civilian/private hospitals, clinics, and physicians where or by whom a Veteran was treated, either during service or shortly after separation, letters written during service, photographs taken during service, pharmacy prescription records, and/or insurance examinations reports.  See VA Adjudication Procedure Manual, M21-1, Part III, Subpart iii, Chapter 2, Section E, Topic 2, Block b.

In October 2008, the Veteran was notified that the VA would request his service treatment records from the service department and he may submit any records in his possession.  In a January 2009 phone call, the Veteran was informed of the unavailability of his service treatment records for the period of November 5, 2006, through May 28, 2008.  In February 2009, the Veteran was subsequently provided written notice that his records were not located and informed of any other evidence he could submit.  The Veteran did not respond to the notice.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records (STRs), private and VA treatment records with the claims file.  The Veteran was also afforded adequate examinations.  The examiners considered the relevant history, provided a detailed description of the condition, and provided an extensive analysis to support the conclusions reached.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  New and Material Evidence

a.  Legal Criteria

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  
38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  Justus v. Principi, 3 Vet. App. 510 (1992); Meyer v. Brown, 9 Vet. App. 425 (1996); King v. Brown, 5 Vet. App. 19 (1993).

b.  Right Leg Condition

In May 2008, the VA received the Veteran's application for service connection for a right leg condition.  The claim was denied by the RO in March 2009.  The Veteran did not appeal the decision and it became final.  38 U.S.C.A. § 7105(c).

In March 2010, six days after the 2009 decision became final, the Veteran submitted a request to reopen his claim.

The evidence of record at the time of the March 2009 rating decision was the STRs for the service period February 12, 2001 through November 30, 2004, and two VA medical examinations.  The claim was denied as there was no evidence of chronic complaints, treatment, or diagnosis for a right leg condition during active duty or evidence of a link between a currently existing right leg condition and active duty service.


The Veteran claims he sprained the back of his right thigh during basic training.  His STRs show that he was diagnosed with a strain in his left hamstring in May 2001 and it was noted as resolving.  The Veteran has never been diagnosed with a right leg condition.  During the November 2008 VA examination, the VA examiner examined the Veteran in-person and did not find a diagnosis for the right leg complaints or hamstring pain.  There is no other medical evidence of record that refers to a right leg condition which was of record at the time of the March 2009 rating decision.  

The Board finds that new and material evidence has not been received to reopen the claim of entitlement to service connection for a right leg condition.  The evidence received subsequent to the March 2009 rating decision which denied service connection for a right leg condition consists of VA clinical records and statements from the Veteran.  The clinical records are silent as to complaints of, diagnosis of or treatment for a right leg condition.  This evidence is not material to the claim.  The statements submitted by the Veteran indicate he thought he had right leg problems due to his active duty service.  This evidence is duplicative of the Veteran's prior assertions which were of record at the time of the prior final denial.  No new evidence has been submitted indicating chronic complaints, treatment, or diagnosis for a right leg condition during active duty or evidence of a link between a current existing right leg condition and active duty service since the RO's March 2009 decision.  As new and material evidence has not been received, the claim of entitlement to service connection for a right leg condition may not be reopened.


c.  TBI

In May 2008, the VA received the Veteran's application for service connection for a residuals of a TBI.  The claim was denied by the RO in March 2009.  The Veteran did not appeal the decision and it became final.  38 U.S.C.A. § 7105(c).

The claim for service connection was denied as there was no evidence of chronic complaints, treatment, or diagnosis for a TBI during active duty or evidence of a link between a current existing residuals of a TBI and active duty service.

The Veteran claims he developed TBI from an improvised explosive device (IED) detonation near his vehicle while in service in Iraq in 2007.  The Veteran has never been diagnosed with TBI.  During the November 2008 VA examination, TBI  was reported to have onset in June 2007 due to an improvised explosive device which exploded near the Veteran's Humvee.  Physical examination was conducted.  The VA examiner found the Veteran did not have symptoms which could be attributed to TBI.  No diagnosis was made.  

The pertinent evidence added to the record subsequent to the March 2009 rating decision which denied service connection for residuals of a TBI consist of statements from the Veteran, the report of an April 2013 VA examination with a June 2013 addendum and clinical records.  None of this evidence satisfies the definition of new and material evidence.  38 C.F.R. § 3.156(a).

Statements from the Veteran and his representative subsequent to the March 2009 rating decision allege that the Veteran has residuals of a TBI as a result of active duty service.  These allegations are duplicative of evidence of record at the time of the prior final denial.  

During the April 2013 VA examination, the VA examiner stated the Veteran does not have a diagnosis for TBI and he does not have or ever had TBI.  The Veteran reports that he could not hear for 2 hours after the IED attack; he never lost consciousness or have amnesia and did not strike his head.  The Veteran complains of headaches of moderate pain that feel like someone tapping him with a hammer, which can last from a few minutes to a few hours, and it becomes hard for him to focus at work.  The Veteran complains of mild memory loss, attention, concentration, and executive functions, but did not show objective evidence during testing.  The Veteran has never received treatment for his headaches, although he does have a diagnosis for PTSD and receives regular treatment for that condition.  The VA examiner found that the Veteran's symptoms do not impact his ability to work.  

The addendum examination report dated in June 2013 the Veteran denied hitting his head after an IED explosion but had severe ringing in his ears.  The report notes that the history of the injury and course of clinical symptoms are not consistent with a diagnosis of TBI sustained during deployment.  Instead, the current clinical symptom presentation is most consistent with behavior health conditions such as PTSD and depression.  The medical professional opined that the Veteran's history is not suggestive of deployment related TBI and the symptoms are likely related to a psychiatric diagnosis.  

The report of the 2013 VA examination is new but not material.  The evidence does not indicate that the Veteran currently has or had had a TBI which was etiologically linked to his active duty service.  

The clinical records associated with the claims file subsequent to the March 2009 prior final denial do not include complaints of, diagnosis of or treatment for TBI.  This evidence does not satisfy the definition of new and material evidence.  38 C.F.R. § 3.156(a).  

The Board finds that new and material evidence has not been received to reopen the claim of entitlement to service connection for TBI.  None of the evidence documents a current diagnosis for TBI in order to substantiate the claim for service connection.  38 C.F.R. § 3.303.  As new and material evidence has not been received, the claim of entitlement to service connection for TBI may not be reopened.


d.  Tinea Cruria

In May 2008, the VA received the Veteran's application for service connection for a tinea cruria.  The claim was denied by the RO in March 2009.  The Veteran did not appeal the decision and it became final.  38 U.S.C.A. § 7105(c).

The claim for service connection was denied as there was no evidence of chronic complaints for tinea cruria during active duty or evidence of a link between a current existing tinea cruria and active duty service.

The evidence of record in March 2009 reveals the Veteran developed a rash on his left leg near his groin while in service in 2001.  The service treatment records indicate the Veteran reported the rash as itchy enough to be annoying, but not painful.  In his 2004 Post Deployment Health Assessment, the Veteran reported a skin rash during deployment, but no ongoing skin rash.  

The report of a November 2008 VA examination revealed the examiner noted a rash on the Veteran's left inner thigh and diagnosed the rash as tinea cruria.  The examiner found that the rash had no significant effects on the Veteran and did not affect usual daily activities.  The Veteran was seen by a nurse practitioner (NP) at a private medical clinic in July 2008 that noted the skin rash as patchy erythema of the groin, but lab results were unremarkable.  In November 2008, a week after the VA examination, the NP instructed the Veteran to treat the rash with clotrimazole cream twice a day as needed.  

The pertinet evidence received subsequent to the March 2009 consists of statements from the Veteran, the report of a Persian Gulf Registry examination and clinical records.  

The Veteran's statements that he had a skin rash due to active duty service are duplicative of statements of record at the time of the prior final denial.  

A Persian Gulf Registry examination was conducted in May 2013.  The Veteran reported he experienced dry skin or heat rash which began in 2004 after his first deployment.  He still experiences a heat rash when the weather turned hot.  The Veteran had not seen a dermatologist for the rash.  Physical examination revealed some dry flaky skin in his external ear canals.  The pertinent diagnosis was skin rash.  This evidence is new but not material.  The fact that the Veteran reported he had a rash since active duty was of record at the time of the prior final denial.  The May 2013 document does not link a currently existing rash to the Veteran's active duty service in any way.  

An October 2013 medical report from the Alexandria VAMC reveals the Veteran developed dermatitis on his forehead and scalp and around the ears.  This rash was usually mild but could be painful on the forehead at times.  The skin disorder was not linked to active duty.  This evidence is not new and material.  The United States Court of Appeals for Veterans Claims (Court) has held that additional evidence, which consists of records of post-service treatment that do not indicate in any way that a condition is service-connected, is not new and material.  Cox v. Brown, 5 Vet. App. 95, 99 (1993).

As new and material evidence has not been received, the claim of entitlement to service connection for tinea cruria may not be reopened.


III.  Increase Rating Claims

a.  Legal Criteria

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 199 (1999).

The evaluation of the same disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14.  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259 (1994).

To determine the degree of limitation of motion, the provisions of 38 C.F.R. 
§ 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are considered.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Furthermore, to be considered adequate, VA examinations are required to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion (ROM) measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).

The law provides that where a rating reduction was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, the erroneous reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A Veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155.  When a Veteran's disability rating is reduced by a RO without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288 (1999).

Prior to reducing a Veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  38 C.F.R. 
§§ 4.1 , 4.2, 4.10.  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the Veteran's disability.  Schafrath, 1 Vet. App. at 594.  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Faust v. West, 13 Vet. App. 342 (2000).

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344.  The provisions of 38 C.F.R. § 3.344(c), however, specify that the provisions of 38 C.F.R. § 3.344(a) and (b) are only applicable for ratings which have continued for long periods at the same level (five years or more).  They do not apply to disabilities which have not become stabilized and are likely to improve. 

Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e).

b.  Initial Increase Rating for Low Back Strain

The Veteran was service connected for a noncompensable low back strain in the June 2010 rating decision.

Under the VA's Schedule for Rating Disabilities, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or a combined ROM of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  For VA compensation purposes, the normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is 30 degrees.  The combined ROM refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right lateral rotation.  The normal combined ROM of the thoracolumbar spine is 240 degrees.  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the ROM of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal ROM stated earlier.  Provided that the examiner supplies an explanation, the examiner's assessment that the ROM is normal for that individual will be accepted.  38 C.F.R. § 4.71a.  

In the April 2010 VA examination, the VA examiner assessed the Veteran's ROM as 90 degrees of flexion; 30 degrees of extension; 30 degrees of left lateral flexion; 30 degrees of left lateral rotation; 30 degrees of right lateral flexion; and 30 degrees of right lateral rotation.  There was no additional limitations after three repetitions of range of motion.  The examiner noted that the range of motion of the spine was normal.  The Veteran's combined ROM is 240 degrees.  The VA examiner did not find any muscle spasms, atrophy, guarding, tenderness, or weakness.  There were no abnormal spinal curvatures.  The Veteran reported an instance of a flare-up that caused pain to extend from the lower back down the back of his legs to his heels, and experienced numbness in his heels which resulted in decreased mobility.  The examiner did not diagnose any separate neurological impairment due to the service connected spine disability.  The VA examiner found that there no incapacitating episodes of spine disease.  X-rays were referenced as showing satisfactory alignment, vertebral bodies, pedicles and disc spaces are intact, and sacroiliac joints are normal bilaterally; there was no evidence of a vertebral fracture.  Although the VA examiner found pain with motion to the left and to the right, there was no objective evidence of pain on active ROM, which was within normal limits.  There is no objective evidence of pain following repetitive motion.  There are no additional limitations after three repetitions of ROM.  There are no limitations to walking, addressing the weight-bearing criteria.  There are no abnormal spine curvatures.  The examiner found that the back strain disability does not have any significant effects on the Veteran's usual occupation and there are no effects on his usual daily activities.  The VA examiner did not address the ROM measurements of the opposite undamaged joint because there is no opposite joint to the thoracolumbar spine.

In a May 2012 VA clinical record, the Veteran reported occasional back pain.  No physical examination was conducted and no diagnosis was made.  

The Board finds that the Veteran's service-connected low back strain does not warrant an initial compensable disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  As documented above, the Veteran does not exhibit any of the symptomology required for a compensable evaluation at any time during the appeal period.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  38 C.F.R. § 4.3.  However, as the preponderance of the evidence is against the Veteran's claim for a rating higher than 0 percent, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Accordingly, an initial disability rating in excess of 0 percent disabling is denied.

c.  Reduction in Disability Rating

In March 2009, the RO granted service connection for left shoulder tendonitis and assigned a 10 percent disability rating under Diagnostic Codes 5202-5024.

Diagnostic Code 5024 provides the rating criteria for tenosynovitis.  Under this Diagnostic Code, the disability is rated on limitation of motion of the affected part, or as degenerative arthritis.  38 C.F.R. § 4.71a , Diagnostic Code 5024.

Degenerative arthritis is rated under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Codes 5003.  Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major or minor joint groups will warrant a 10 percent rating, and two or more major or minor joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The 10 percent and 20 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion. 38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 1.

The Veteran was service-connected for left shoulder tendonitis at 10 percent in the March 2009 rating decision, which, in combination with other service-connected disabilities, formed a combined evaluation of 40 percent.  He sought an increased disability more than a year after that decision, and the RO reduced the disability rating from 10 percent to zero, but the combined evaluation remained at 40 percent.  No notice of the contemplated reduction was required because the lower evaluation did not result in a reduction or discontinuance of compensation payments.  
38 C.F.R. § 3.105(e).  Since the disability rating has not continued for five years or more, the Veteran is not afforded greater protections.  38 C.F.R. § 3.344(c).

The Board finds the RO erred in ascertaining whether the evidence reflected an actual change in the disability for the left shoulder.  The RO reduced the rating based on its determination that the report of an April 2010 VA examination failed to show that the Veteran experienced painful motion in the left shoulder specifically noting that there was no evidence of painful motion.  Significantly, the RO cited to the physical examination results of the Veteran's right shoulder and not left when determining if painful motion was present.  This is clearly wrong.  The examiner who conducted the April 2010 VA examination specifically found that the Veteran experienced painful motion of the left shoulder at the time.  While the limitation of the range of motion recorded was noncompensable, there was still evidence of painful motion and some limitation of motion (a loss of 10 degrees of motion for both abduction and forward elevation)  This painful motion warrants a 10 percent evaluation under Diagnostic Code 5024 via application of Diagnostic Code 5003.  There is no actual evidence of record which indicates that the left shoulder disability does not warrant a 10 percent rating based on painful motion.  

The Board finds the RO's reduction of the Veteran's disability rating for his service-connected left shoulder tendonitis from April 10, 2010, is void and the prior 10 percent disability rating is restored.

d.  Increase Rating for Left Shoulder Tendonitis

Under the VA's Schedule for Rating Disabilities, a 20 percent disability rating is warranted if there is a recurrent dislocation of the humerus at the scapulohumeral joint with infrequent episodes and guarding of movement at the shoulder level only, or a malunion of moderate deformity of the humerus.  38 C.F.R. § 4.71a, Diagnostic Code 5202.  This is the lowest rating available under this diagnostic code.

Diseases under diagnostic codes 5013 through 5024 are rated on limitation of motion of affected parts as degenerative arthritis under diagnostic code 5002.  
38 C.F.R. § 4.71a, Diagnostic Code 5024.  A 20 percent disability rating is warranted if there is one or two exacerbations a year in a well-established diagnosis; for chronic residuals such as LOM where the LOM of the specific joint involved is noncompensable under the codes, a rating of 10 percent is applied for each such major joint affected by LOM, to be combined, not added, under diagnostic code 5002.  LOM must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5002.

The VA examinations of November 2008 and April 2010 coincide in that there is no evidence of an acute fracture or dislocation of the left shoulder.  The Veteran reports he has never had episodes of dislocation in the April 2010 VA examination.  There is no evidence of a malunion of the left humerus.  The Veteran's left shoulder tendonitis is a well-established diagnosis, but the body of medical evidence does not indicate that the Veteran suffers one or two exacerbations a year.  The April 2010 VA examiner noted that the Veteran reported weekly moderate flare-ups that last one to two days.  However, the medical treatment records from Shreveport VAMC and Alexandria VAMC from May 2012 to February 2014 show that the Veteran's pain levels are between 1 and 3 out 10 at best and 9 out of 10 at worst; at the most recent pain assessment on August 8, 2013, at Alexandria VAMC, the Veteran reported no pain, with a pain level of 4 out of 10 at worst.  Based on the body of evidence in the medical record, a 20 percent disability rating is not warranted.  There is not sufficient limitation of motion documented to warranted this.  

In the April 2010 VA examination, the Veteran reported pain, stiffness, weakness, and flare-ups causing moderate pain every week for one to two days.  The physical exam showed ROM for the left shoulder as flexion to 180 degrees, abduction to 180 degrees, internal rotation to 90 degrees, and external rotation to 90 degrees.  Although the Veteran has full ROM, there is objective evidence of pain with active motion as well as objective evidence of pain following repetitive motion; there are no additional limitations after three repetitions of ROM.  The VA examiner did not find recurrent shoulder dislocations or inflammatory arthritis, and x-rays reveal no evidence of acute fracture or dislocation.  The VA examiner noted that the affected joint is not weight-bearing.  The opposite undamaged joint's ROM was also measured, showing flexion to 180 degrees, abduction to 180 degrees, internal rotation to 90 degrees, and external rotation to 90 degrees of the right shoulder.  The Board finds that the Veteran's left shoulder tendonitis is uncompensable under the diagnostic ratings.  The Board also finds satisfactory evidence of painful motion which limits the Veteran's motion.  Therefore, the Veteran meets the criteria for a 10 percent rating under Diagnostic Code 5003.


ORDER

New and material evidence has not been received to reopen the claim of entitlement to service connection for a right leg condition.  The appeal is denied.

New and material evidence has not been received to reopen the claim of entitlement to service connection for TBI.  The appeal is denied.

New and material evidence has not been received to reopen the claim of entitlement to service connection for tinea cruria.  The appeal is denied.

Entitlement to an initial increased disability rating in excess of 0 percent for service-connected low back strain is denied.

Restoration of a 10 percent rating for service connected left shoulder tendonitis from April 10, 2010, is granted.

Entitlement to an increased disability rating in excess of 10 percent for service-connected left shoulder tendonitis is denied.




______________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


